Judgment unanimously affirmed, without costs and disbursements. Although we conclude that the landlord believed .that the accommodations, were decontrolled and in good faith sought a determination of decontrol, we conclude that the accommodations, although decontrolled by the 1947 Federal Housing and Rent Act (61 U. S. Stat. 198; § 204, subd. [b]) as premises subjected to a valid written lease, were recontrolled by the Federal 1949 amendatory act (63 U. S. Stat. 22; § 204, subd. [b], par. [3]). Concur — Stevens, P. J., Eager, Tilzer, Markewich and Steuer, JJ.